Detailed Action
Acknowledgements
This action is in response to the claims filed August 23, 2022. 
Claims 1-14 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 
Claims 1, for example, positively recites “the portable device comprising a transaction module and the disbursement module” which renders the claim indefinite. This is because the portable device falls outside the scope of the method steps performed by the “client device” as claimed in claim 1. Appropriate correction is required.   

 The terms “closed-loop, transit system” and “open-loop system” render the claim indefinite.  The terms “closed-loop, transit system” and “open-loop system” are not defined by the claim, the specification does not lexicographically define the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant believes that the terms noted above are old and well known in the art, should expressly state on the record that the claim term is old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. Patent).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 & 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (US 20140379583 Al) (“Hoffman”).  

As per claims 1 & 8, Hoffman discloses:
receiving, at a client device, a request to update a balance of a disbursement module on a portable device (e.g. card 18), the portable device comprising a transaction module (e.g. transaction application for authorizing a transaction) and the disbursement module (e.g. stored-value application for decrementing/increment stored values) (¶¶ [0007], [0041], [0042], [0048], [0049] [0051]- [0052]); 
retrieving, at the client device from the transaction module, an account identifier stored by the portable device (¶¶ [0052]); 
generating an authorization request based on the account identifier with respect to the requested update to the balance (¶¶ [0007], [0053]- [0055]); 
transmitting the authorization request to an authorization entity (e.g. server  106, 410 and/or 412) associated with the account identifier (¶¶ [0056], [0057]); 
receiving, at the client device, an approval message from the authorization entity (¶¶ [0057]); and 
providing, by the client device upon receipt of the approval message to the transaction module on the portable device, instructions to update the balance of the disbursement module in accordance with the received request (¶¶ [0058]- [0060]).

As per claims 2, Hoffman discloses as shown above. 
Hoffman further discloses retrieving, from the transaction module, a cryptographic key stored on the portable device, wherein the authorization request is also generated using the cryptographic key (¶¶ [0054]- [0057]).

As per claim 3, Hoffman discloses as shown above. 
Hoffman further discloses wherein the authorization entity is caused to authenticate the authorization request based on the cryptographic key (e.g. authentication) (¶¶ [0054]- [0057]).

As per claim 4, Hoffman discloses as shown above. 
Hoffman further discloses providing, to the portable device, transaction-specific data (e.g. transaction data), wherein the transaction-specific data is used by the transaction module, along with a cryptographic key stored on the portable device, to generate a cryptogram (¶¶ [0054]- [0057]).

As per claims 5 & 9, Hoffman discloses as shown above. 
Hoffman further discloses wherein the request is received via a mobile application installed upon the client device (¶¶ [0051]).

As per claim 6, Hoffman discloses as shown above. 
Hoffman further discloses wherein the disbursement module is associated with a specific resource provider (each account is by default associated with a specific provider) (¶¶ [0051]).

As per claim 10, Hoffman discloses as shown above. 
Hoffman further discloses wherein the request is received via a graphical user interface of the mobile application (¶¶ [0032]). 

As per claim 11, Hoffman discloses as shown above. 
Hoffman further discloses wherein the computing system is a mobile phone (¶¶ [0032]).

As per claim 12, Hoffman discloses as shown above. 
Hoffman further discloses a contactless element, the computing system in communication with the portable device via the contactless element (¶¶ [0032]). 

As per claim 13, Hoffman discloses as shown above. 
Hoffman further discloses a card reader, the computing system in communication with the portable device via the card reader (¶¶ [0032]). 

As per claim 14, Hoffman discloses as shown above. 
Hoffman further discloses wherein the authorization request is transmitted to the authorization entity associated with the account identifier via a transaction processing network (¶¶ [0056], [0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 20140379583 Al) (“Hoffman”) in view of Blanco et al. (US 20160132875 Al) (“Blanco”). 

As per claim 7, Hoffman discloses as shown above. 
Hoffman does not expressly disclose wherein each of the transaction module and the disbursement module are associated with different systems.

Blanco, however, clearly discloses wherein each of the transaction module and the disbursement module (e.g. application 113 and/or application for SE 114) are associated with different systems (¶¶ [0027]-[0028]; application 113 comprises one or more of a shopping application, merchant system 120 application, an Internet browser, a digital wallet application, a loyalty card application, another value-added application, a user interface 111 application, a transaction receipt application, or other suitable application operating on the user device; the secure element 114 comprises a Smart MX type NFC controller in a highly secure system on a chip controlled by a smart card operating system…; The secure element 114 communicates with the application 113 in the user device 110. In an example embodiment, the secure element 114 is capable of storing encrypted user information and only allowing trusted applications to access the stored information.). 

Blanco, further discloses a first system (e.g. system 120 including NFC communication) and a second system (system 140/150 including internet communication) and wherein the second system is different from the first system ((¶¶ [0027]-[0028]; fig. 1 & related text).  

It would have been obvious to a person of ordinary skill in the art to modify Hoffman’s modules, to include modules that are associated with different systems, as disclosed by Blanco, to enable multiple financial transactions via multiple providers in enhance the user’s shopping experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20100275242 A1- discloses …a method of controlling applications installed in a security module associated with a mobile terminal and adapted to increment at least one transaction value during a transaction effected by an application and, if that transaction value reaches an associated predetermined value, sending at least one connection command to a management server and blocking at least one application if the command fails. The invention also relates to a method of managing such applications adapted to receive a connection command, verify the user rights and update at least one transaction value and/or block at least one application as a function of the verification result. The invention further relates to a management server, a mobile terminal and a security module that can be used with a mobile terminal.
 
US 20120239567 A1- discloses An embodiment of the present disclosure provides a system for authorizing an electronic money comprises: a smart card for receiving a biometric signature from a user, matching the biometric signature input from the user with a previously stored biometric signature of the user, transmitting an authentication completion information confirming the two biometric signature match each other, and updating a balance of the electronic money upon receiving an update command; and a communication terminal, connectable to the smart card in a wired or wireless way, for transmitting the update command to the smart card upon receiving the authentication completion information.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685